

Exhibit 10.3
ADOBE SYSTEMS INCORPORATED
1994 PERFORMANCE AND RESTRICTED STOCK PLAN


RESTRICTED STOCK AWARD GRANT AGREEMENT


Adobe Systems Incorporated (the “Company”) has granted _______________________
(the “Participant”), as of ___________ ___, 2008 (the “Grant Date”), an award of
Restricted Stock (the “Award”) as described in this Restricted Stock Award Grant
Agreement (the “Agreement”) pursuant to the Company’s 1994 Performance and
Restricted Stock Plan (the “Plan”).  Capitalized terms not defined in this
Agreement shall have the meaning set forth in the Plan and, if applicable, the
Superseding Agreement.


IT IS AGREED between the parties as follows:


 
1.
Issuance of Shares.  Effective as of the Grant Date, the Company shall issue the
Participant _______________ shares of the Company’s common stock (the “Stock”)
in consideration for the Participant’s service with the Company.  In the event
additional consideration is required by law so that the Stock acquired under
this Agreement is deemed fully paid and nonassessable, the Board shall determine
the amount and character of such additional consideration to be paid and the
Participant shall deliver it promptly to the Company.  The Company will direct
the transfer agent for the Company to deliver to Escrow Agent (as defined in
Section 6 below) the certificate or certificates evidencing the shares of Stock
being acquired by the Participant.  Any such shares may be held in book entry
form directly registered with the transfer agent or in such other form as the
Company may determine.



 
2.
Vesting and Reacquisition Right.



 
(a)
Vesting.  The Award shall be subject to vesting in accordance with the Vesting
Schedule set forth on Exhibit A hereto.  Shares of Stock that have vested in
accordance with the Vesting Schedule are “Vested Shares.”  Shares of Stock that
have not vested are “Unvested Shares.”  Vesting is subject to the Participant’s
continued Service.



 
(b)
Reacquisition Right.  The Company shall simultaneously with the termination of
the Participant’s Service automatically reacquire for no consideration all of
the Unvested Shares (the “Reacquisition Right”), unless the Company agrees to
waive its Reacquisition Right as to some or all of the Unvested Shares.  Any
such waiver shall be exercised by the Company by written notice to the
Participant (with a copy to Escrow Agent) within ninety (90) days after the
termination of Service, and Escrow Agent may then release to the Participant the
number of Unvested Shares not being reacquired by the Company.  If the Company
does not waive its Reacquisition Right as to all of the Unvested Shares, then
upon such termination of Service, Escrow Agent shall transfer to the Company the
number of Unvested Shares the Company is reacquiring.  The Reacquisition Right
shall expire when all of the shares have become Vested Shares.  Notwithstanding
the foregoing, if necessary to avoid a charge to earnings for financial
accounting purposes, the Company shall not exercise its Reacquisition Right
until at least six (6) months (or such other period required for financial
accounting purposes) have elapsed following the Participant’s acquisition of the
shares of Stock issued pursuant to this Award, unless otherwise determined by
the Board.  In the event of a Change of Control or other change in the Company’s
capital structure (as provided in Section 5 of the Plan), the Reacquisition
Right may be assigned by the Company to the successor of the Company (or such
successor’s parent corporation), if any, in connection with such
transaction.  To the extent the Reacquisition Right remains in effect following
such transaction, it shall apply to the new capital stock or other property
received in exchange for the Stock under this Award in consummation of such
transaction.


 
 

--------------------------------------------------------------------------------

 

 
3.
Definitions.  As used in this Agreement, the following terms shall have the
meanings indicated unless the context requires a different meaning.



(a)           Board.  The “Board” shall mean the Board of Directors of the
Company.


(b)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(c)           Director.  “Director” shall mean a member of the Board of
Directors of the Company.


 
(d)
Participating Company.  “Participating Company” shall mean (i) the Company, and
(ii) any present or future parent and/or subsidiary corporation of the Company
while such corporation is a parent or subsidiary of the Company.  For purposes
of this Agreement, a parent corporation and a subsidiary corporation shall be as
defined in Sections 424(e) and 424(f) of the Code.



 
(e)
Participating Company Group.  “Participating Company Group” shall mean at any
point in time all corporations collectively which are then a Participating
Company.



 
(f)
Service.  “Service” means the Participant’s employment or service with the
Participating Company Group as an employee or a consultant, whichever such
capacity the Participant held on the Grant Date.  Unless otherwise determined by
the Board, the Participant’s Service shall be deemed to have terminated if the
Participant ceases to render service to the Participating Company Group in such
initial capacity.  However, the Participant’s Service shall not be deemed to
have terminated merely because of a change in the Participating Company for
which the Participant renders such Service in such initial capacity, provided
that there is no interruption or termination of the Participant’s
Service.  Furthermore, the Participant’s Service shall not be deemed to have
terminated if the Participant takes any bona fide leave of absence approved by
the Company of ninety (90) days or less.  In the event of a leave in excess of
ninety (90) days, the Participant’s Service shall be deemed to terminate on the
ninety-first (91st) day of the leave unless the Participant’s right to return to
Service is guaranteed by statute or contract.  Notwithstanding the foregoing,
unless otherwise designated by the Company or required by law, a leave of
absence shall not be treated as Service for purposes of determining vesting
under this Agreement.  A Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the corporation
for which the Participant performs Service ceasing to be a Participating
Company.  Subject to the foregoing, the Board, in its discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of such termination.



 
(g)
Superseding Agreement.  “Superseding Agreement” shall mean the Adobe Systems
Incorporated Executive Severance Plan in the Event of a Change of Control and/or
the individual written retention agreement in effect on the Grant Date between
the Company and the Participant, to the extent applicable to the Participant.



 
4.
Administration.  All questions of interpretation concerning this Agreement shall
be determined by the Board and/or by a duly appointed committee of the Board
having such powers as shall be specified by the Board.  Any reference herein to
the Board shall also mean the committee if such committee has been
appointed.  All determinations by the Board shall be final and binding upon all
persons having an interest in this Agreement.



 
5.
Rights as a Stockholder.  The Participant shall have no rights as a stockholder
with respect to Unvested Stock. No adjustment shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such Stock becomes Vested Stock.


 
2

--------------------------------------------------------------------------------

 

 
6.
Escrow of Unvested Shares. As security for the Participant’s faithful
performance of the terms of this Agreement (including Section 2) and to insure
the availability for delivery of the Participant’s Stock upon execution of the
Reacquisition Right, the Participant agrees to the following “Joint Escrow” and
“Joint Escrow Instructions,” and the Participant and the Company hereby
authorize and direct the Corporate Secretary of the Company or the Corporate
Secretary’s designee (“Escrow Agent”) to hold the documents delivered to Escrow
Agent pursuant to the terms of this Agreement, in accordance with the following
Joint Escrow Instructions:



 
(a)
As provided in Section 2 above, in the event of the termination of the
Participant’s Service, the Company shall pursuant to the Reacquisition Right,
automatically reacquire for no consideration all Unvested Shares, as of the date
of such termination, unless the Company elects to waive such right as to some or
all of the Unvested Shares.  If the Company elects to waive the Reacquisition
Right, the Company will give the Participant and Escrow Agent a written notice
specifying the number of Unvested Shares not to be reacquired. The Participant
and the Company hereby irrevocably authorize and direct Escrow Agent to close
the transaction contemplated by such notice as soon as practicable following the
date of termination of Service in accordance with the terms of this Agreement
and the notice of waiver, if any.

 
 
(b)
Vested Shares shall be delivered to the Participant upon the Participant’s
request given in the manner provided for in this Agreement for providing notice.

 
 
(c)
At any closing involving the transfer or delivery of some or all of the property
subject to the Agreement, Escrow Agent is directed (i) to date any stock
assignments necessary for the transfer in question, (ii) to fill in the number
of shares being transferred, and (iii) to deliver the same, together with the
certificate, if any, evidencing the shares of Stock to be transferred, to the
Participant or the Company, as applicable.



 
(d)
The Participant irrevocably authorizes the Company to deposit with Escrow Agent
the certificates, if any, evidencing shares of Stock to be held by Escrow Agent
hereunder and any additions and substitutions to such shares as specified in
this Agreement.  The Participant hereby irrevocably constitutes and appoints
Escrow Agent as the Participant’s attorney-in-fact and agent for the term of
this escrow to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and complete any transaction
contemplated herein.



 
(e)
This escrow shall terminate upon the expiration or application in full of the
Reacquisition Right and the completion of the tasks contemplated by these Joint
Escrow Instructions.

 
 
(f)
If at the time of termination of this escrow, Escrow Agent should have in its
possession any documents, securities, or other property belonging to the
Participant, Escrow Agent shall deliver all of same to the Participant and shall
be discharged of all further obligations hereunder.

 
 
(g)
Except as otherwise provided in these Joint Escrow Instructions, Escrow Agent’s
duties hereunder may be altered, amended, modified, or revoked only by a writing
signed by all of the parties hereto.

 
 
(h)
Escrow Agent shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by Escrow Agent to
be genuine and to have been signed or presented by the proper party or parties
or their assignees.  Escrow Agent shall not be personally liable for any act
Escrow Agent may do or omit to do


 
3

--------------------------------------------------------------------------------

 

hereunder as Escrow Agent or as attorney-in-fact for the Participant while
acting in good faith and any act done or omitted by Escrow Agent pursuant to the
advice of Escrow Agent’s own attorneys shall be conclusive evidence of such good
faith.
 
 
(i)
Escrow Agent is hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders, judgments, decrees or process of courts of law, and is
hereby expressly authorized to comply with and obey orders, judgments, or
decrees of any court.  In case Escrow Agent obeys or complies with any such
order, judgment, or decree of any court, Escrow Agent shall not be liable to any
of the parties hereto or to any other person, firm, or corporation by reason of
such compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.

 
 
(j)
Escrow Agent shall not be liable in any respect on account of the identity,
authority, or rights of the parties executing or delivering or purporting to
execute or deliver this Agreement or any documents or papers deposited or called
for hereunder.



 
(k)
Escrow Agent shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with Escrow Agent.



 
(l)
Escrow Agent’s responsibilities as Escrow Agent hereunder shall terminate if
Escrow Agent shall cease to be the Secretary of the Company (or the Secretary’s
designee, if applicable) or if Escrow Agent shall resign by written notice to
each party.  In the event of any such termination, the Company may appoint any
officer or assistant officer of the Company or any other person as successor
Escrow Agent and the Participant hereby confirm the appointment of such
successor or successors as the Participant’s attorney-in-fact and agent to the
full extent of such successor Escrow Agent’s appointment.

 
 
(m)
If Escrow Agent reasonably requires other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

 
 
(n)
It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the securities, Escrow Agent
is authorized and directed to retain in its possession without liability to
anyone all or any part of such securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree, or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but Escrow Agent
shall be under no duty whatsoever to institute or defend any such proceedings.

 
 
(o)
By signing this Agreement below Escrow Agent becomes a party hereto only for the
purpose of the Joint Escrow Instructions; Escrow Agent does not become a party
to any other rights and obligations of this Agreement apart from those in this
Section 6.

 
 
(p)
Escrow Agent shall be entitled to employ such legal counsel and other experts as
Escrow Agent may deem necessary to properly advise Escrow Agent in connection
with Escrow Agent’s obligations hereunder.  Escrow Agent may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor.  The Company shall be responsible for all fees generated by such legal
counsel in connection with Escrow Agent’s obligations hereunder.


 
4

--------------------------------------------------------------------------------

 

 
(q)
These Joint Escrow Instructions shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.  It
is understood and agreed that references to “Escrow Agent” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents.  It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Agreement and these Joint Escrow Instructions in
whole or in part.



 
7.
Legends.  The Participating Company Group may at any time place legends
referencing the Reacquisition Right set forth in Section 2 above and any
applicable federal and/or state securities restrictions on all certificates
representing shares of Stock subject to the provisions of this Agreement.  The
Participant shall, at the request of the Participating Company Group, promptly
present to the Participating Company Group any and all certificates representing
shares of Stock acquired under this Agreement in the possession of the
Participant in order to effectuate the provisions of this Section.  Unless
otherwise specified by the Participating Company Group, legends placed on such
certificates may include but shall not be limited to the following:



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
OR HER PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THE CORPORATION.”


 
8.
Transfers in Violation of Agreement. The Participant’s Award and any Unvested
Shares are not transferable, except by will or by the laws of descent and
distribution. The Company shall not be required (a) to transfer on its books any
shares of the Stock which shall have been sold or transferred in violation of
any of the provisions set forth in this Agreement, or (b) to treat as owner of
such shares or to accord the right to vote as such owner or to pay dividends to
any transferee to whom any such shares shall have been so transferred.



9.           Tax Matters.


 
(a)
Tax Consequences. The Participant acknowledges and agrees that the Participant
has reviewed with the Participant’s own tax advisors the federal, state, local
and foreign tax consequences of the Award and the transactions contemplated by
this Agreement, or has knowingly and voluntarily declined to do so.  The
Participant shall rely solely on such advisors and not on any statements or
representations of the Company or any of its agents.  The Participant
understands that the Participant (and not the Company) shall be responsible for
the Participant’s own tax liability that may arise as a result of the Award or
the transactions contemplated by this Agreement.  The Participant acknowledges
that the Participant shall be solely responsible for making any filings or
elections, including any election under Section 83(b) of the Code, even if the
Participant requests the Company or its representatives to make any filing on
the Participant’s behalf.



 
(b)
Withholding Obligations.  Regardless of any action taken by the Company or the
Participating Company Group with respect to any or all income, employment,
social insurance, or payroll taxes, payment on account or other tax-related
withholding (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items legally due by the Participant is
and remains the Participant’s responsibility and that the Company and
Participating Company Group (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Agreement, the subsequent sale of the Stock, or the receipt of any
dividends, and (ii) do not commit to structure the terms of the grant or any
other aspect of this Agreement to reduce or eliminate the Participant’s
liability for Tax-Related Items. At the time the Participant vests in the Stock
or at any other time as reasonably requested by the Company or the Participating
Company Group, the Participant shall pay or make adequate arrangements
satisfactory to the Participating Company Group to satisfy all


 
5

--------------------------------------------------------------------------------

 

withholding obligations of the Participating Company Group. In this regard, the
Participant hereby authorizes the withholding of that number of whole vested
shares otherwise deliverable to the Participant pursuant to this Agreement
having a fair market value not in excess of the amount of the Tax-Related Items
determined by the applicable minimum statutory rates. In no event may shares of
Stock be withheld with a value exceeding the minimum amount of tax required to
be withheld by law. Finally, the Participant shall pay to the Company or
Participating Company Group (as applicable) any amount of the Tax-Related Items
that the Company or the Participating Company Group may be required to withhold
as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Participant expressly
acknowledges and agrees that the Company may withhold from any compensation paid
to the Participant by the Company in partial or full satisfaction of the
withholdings contemplated by this Section.


10.           Acknowledgement. By accepting this Agreement, the Participant
acknowledges that:


 
(a)
the Plan is established voluntarily by the Company; it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Board at
any time, unless otherwise provided in the Plan and this Agreement;



 
(b)
this grant is voluntary and occasional and does not create any contractual or
other right to receive future grants of awards, or benefits in lieu of awards,
even if awards have been granted repeatedly in the past;



 
(c)
all decisions with respect to future awards under the Plan, if any, will be at
the sole discretion of the Board;



 
(d)
the Participant’s participation in the Plan shall not create a right to further
employment with the Company or the Participating Company Group and shall not
interfere with any ability of the Company or the Participating Company Group to
terminate the Participant’s employment relationship at any time, with or without
cause;



(e)           the Participant is voluntarily participating in the Plan;


 
(f)
this Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;



 
(g)
in the event that the Participant is not an employee of the Company, this
Agreement will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, this Agreement will not be interpreted to
form an employment contract with the other members of the Participating Company
Group;



(h)           the future value of the Stock is unknown and cannot be predicted
with certainty; and


 
(i)
no claim or entitlement to compensation or damages arises from termination of
this Award or diminution in value of the Stock issued resulting from termination
of the Participant’s Service with the Company or the Participating Company Group
(for any reason whether or not in breach of applicable labor laws), and the
Participant irrevocably releases the Company and the Participating Company Group
from any such claim that may arise. If, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen then, by
accepting this Agreement, the Participant shall be deemed irrevocably to have
waived the Participant’s entitlement to pursue such a claim.


 
6

--------------------------------------------------------------------------------

 

 
11.
Delivery of Documents and Notices.  Any document relating to participating in
the Plan and/or notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery, or upon deposit in the U.S. Post Office
or foreign postal service, by registered or certified mail, with postage and
fees prepaid, addressed to the other party at the e-mail address, if any,
provided for the Participant by a Participating Company or at such other address
as such party may designate in writing from time to time to the other party.



 
(a)
Description of Electronic Delivery.  The Plan documents, which may include but
do not necessarily include: the Plan prospectus, this Agreement and U.S.
financial reports of the Company, may be delivered to the Participant
electronically.  In addition, the Participant may deliver electronically any
notices called for by this Agreement.  Such means of delivery may include but do
not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at the Board’s
discretion.



 
(b)
Consent to Electronic Delivery.  The Participant acknowledges and consents to
the electronic delivery of the Plan documents and notice pursuant to this
Agreement.  The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost if the
Participant contacts the Company by telephone, through a postal service or
electronic mail at equity@adobe.com.  The Participant further acknowledges that
the Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, the Participant
understands that the Participant must provide the Company or any designated
third party with a paper copy of any documents delivered electronically if
electronic delivery fails.  Also, the Participant understands that the
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at equity@adobe.com.



 
12.
Successors and Assigns.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Participant, his or her heirs,
executors, administrators, successors and assigns.



 
13.
Securities Law Compliance. The grant and issuance of the Stock under this Award
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. The Participant may not be
issued any shares of Stock if such issuance would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. In addition, the Participant may not be issued any shares of
Stock unless (i) a registration statement under the Securities Act shall at the
time of issuance be in effect with respect to the shares or (ii) in the opinion
of legal counsel to the Company, the shares may be issued in accordance with the
terms of an applicable exemption from the registration requirements of the
Securities Act. YOU ARE CAUTIONED THAT THE SHARES MAY NOT BE ISSUED UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares of Stock shall relieve the Company of any liability in respect of the
failure to issue or sell such shares as to which such requisite authority shall
not have been obtained. As a condition to the issuance of any shares of Stock
pursuant to this Agreement, the Company may require the Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company.


 
7

--------------------------------------------------------------------------------

 

 
14.
Data Privacy Consent.  The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this document by and among the
members of the Participating Company Group for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.



The Participant understands that the Company and the Participating Company Group
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Stock or directorships held in the
Company, details of any entitlement to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).  The
Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country.  The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative.  The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan.  The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan.  The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources representative.  The Participant understands, however,
that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan.  For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact the Participant’s local
human resources representative.


 
15.
Integrated Agreement.  This Agreement, together with the Superseding Agreement,
if any, and the Plan constitutes the entire understanding and agreement of the
Participant and the Participating Company Group with respect to the subject
matter contained herein and supersedes any prior agreements, understandings,
restrictions, representations, or warranties among the Participant and the
Participating Company Group with respect to such subject matter other than those
as set forth or provided for herein.  In the event of any conflict between the
provisions of this Agreement and those of the Plan, the provisions of the Plan
shall control.  In the event of any conflict between the provisions of this
Agreement and/or the Plan and the provisions of the Superseding Agreement, the
Superseding Agreement shall control.



 
16.
Applicable Law and Venue.  This Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Agreement,
the parties herby submit to and consent to the jurisdiction of the State of
California and agree that such litigation shall be conducted only in the courts
of Santa Clara County, California, or the federal courts of the United States
for the Northern District of California, and no other courts, where this
Agreement is made and/or performed.


 
8

--------------------------------------------------------------------------------

 

 
17.
Application of Code Section 409A.  Notwithstanding any other provision of this
Agreement, to the extent that (i) one or more of the payments or benefits
received or to be received by the Participant pursuant to this Agreement would
constitute deferred compensation subject to the requirements of Code Section
409A, and (ii) the Participant is a “specified employee” within the meaning of
Code Section 409A, then such payment or benefit (or portion thereof) will be
delayed until the earliest date following the Participant’s “separation from
service” with the Participating Company Group within the meaning of Code Section
409A on which the Company can provide such payment or benefit to the Participant
without the Participant’s incurrence of any additional tax or interest pursuant
to Code Section 409A, with all payments or benefits due thereafter occurring in
accordance with the original schedule.  In addition, this Award and the payments
and benefits to be provided hereunder are intended to comply in all respects
with the applicable provisions of Code Section 409A.









ADOBE SYSTEMS INCORPORATED
 
ESCROW AGENT
           
By: _______________________
 
By: ­­­­­__________________________________
      Shantanu Narayen
 
[Designee of Corporate Secretary]
  Chief Executive Officer
 
[Title]
  Adobe Systems Incorporated
 
Adobe Systems Incorporated
     
  Address:        345 Park Avenue
 
Address:        345 Park Avenue
      San Jose, CA 95110-2704
 
San Jose, CA 95110-2704







The Participant represents that he or she is familiar with the terms and
provisions of this Agreement and hereby accepts the Stock subject to all of the
terms and provisions thereof.  The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions arising under this Agreement.



 
9
 
